

116 S291 IS: Housing Choice Voucher Mobility Demonstration Act of 2019
U.S. Senate
2019-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 291IN THE SENATE OF THE UNITED STATESJanuary 31, 2019Mr. Young (for himself, Mr. Van Hollen, Mr. Rubio, Ms. Klobuchar, Mr. Blunt, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize the Secretary of Housing and Urban Development to carry out a housing choice voucher
			 mobility demonstration to encourage families receiving the voucher
			 assistance to move to lower-poverty areas and expand access to opportunity
			 areas.
	
 1.Short titleThis Act may be cited as the Housing Choice Voucher Mobility Demonstration Act of 2019. 2.Housing choice voucher mobility demonstration (a)DefinitionsIn this section:
 (1)Families; public housing agencyThe terms families and public housing agency have the meanings given those terms in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).
 (2)Housing choice voucher assistanceThe term housing choice voucher assistance means voucher assistance provided under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).
 (3)PlanThe term Plan means a Regional Housing Mobility Plan submitted under subsection (d). (4)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.
 (b)AuthorityThe Secretary may carry out a mobility demonstration program to enable public housing agencies to administer housing choice voucher assistance in a manner designed to encourage families receiving that assistance to move to lower-poverty areas and expand access to opportunity areas.
			(c)Selection of PHAs
 (1)RequirementsThe Secretary shall establish requirements for public housing agencies to participate in the demonstration program under this section, which shall provide that the following public housing agencies may participate:
 (A)Public housing agencies that together— (i)serve areas with high concentrations of families receiving housing choice voucher assistance in poor, low-opportunity neighborhoods; and
 (ii)have an adequate number of moderately priced rental units in higher-opportunity areas. (B)Planned consortia or partial consortia of public housing agencies that—
 (i)include not less than 1 public housing agency with a high-performing Family Self-Sufficiency program carried out under section 23 of the United States Housing Act of 1937 (42 U.S.C. 1437u); and
 (ii)will enable participating families to continue in the Family Self-Sufficiency program if the family relocates to the jurisdiction served by any other public housing agency of the consortium.
 (C)Planned consortia or partial consortia of public housing agencies that— (i)serve jurisdictions within a single region;
 (ii)include not less than 1 small public housing agency; and (iii)will consolidate mobility-focused operations.
 (D)Such other public housing agencies as the Secretary considers appropriate. (2)Selection criteriaThe Secretary shall establish competitive selection criteria for public housing agencies eligible under paragraph (1) to participate in the demonstration program under this section.
 (3)Random selection of familiesThe Secretary may require public housing agencies participating in the demonstration program under this section to use a randomized selection process to select among the families eligible to receive assistance under the demonstration program.
 (d)Regional housing mobility planThe Secretary shall require each public housing agency applying to participate in the demonstration program under this section to submit a Regional Housing Mobility Plan, which shall—
 (1)identify the public housing agencies that will participate under the Plan and the number of vouchers each participating public housing agency will make available out of their existing programs in connection with the demonstration program;
 (2)identify any community-based organizations, nonprofit organizations, businesses, and other entities that will participate under the Plan and describe the commitments for the participation made by each such entity;
 (3)identify any waivers or alternative requirements requested for the execution of the Plan; (4)identify any specific actions that the public housing agencies and other entities will undertake to accomplish the goals of the demonstration program, which shall include a comprehensive approach to enable a successful transition to opportunity areas and may include counseling and continued support for families;
 (5)specify the criteria that the public housing agencies would use to identify opportunity areas under the Plan;
 (6)provide for the establishment of priority and preferences for families receiving assistance under the demonstration program, including a preference for families with young children, as such term is defined by the Secretary, based on regional housing needs and priorities; and
 (7)comply with any other requirements established by the Secretary. (e)Funding for Mobility-Related Services (1)Use of administrative feesEach public housing agency participating in the demonstration program under this section may use administrative fees under section 8(q) of the United States Housing Act of 1937 (42 U.S.C. 1437f(q)), any administrative fee reserves of the public housing agency, and funding from private entities to provide mobility-related services in connection with the demonstration program, including services such as counseling, portability coordination, landlord outreach, security deposits, and administrative activities associated with establishing and operating regional mobility programs.
 (2)Use of housing assistance fundsEach public housing agency participating in the demonstration program under this section may use housing assistance payment contract funds under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for security deposits if necessary to enable families to lease units with housing choice voucher assistance in designated opportunity areas.
				(f)Waivers; alternative requirements
 (1)WaiversTo allow for public housing agencies to implement and administer the Plan of the public housing agency under the demonstration program under this section, the Secretary may waive or specify alternative requirements for the following provisions of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.):
 (A)Paragraphs (7)(A) and (13)(E)(i) of section 8(o) (42 U.S.C. 1437f(o)) (relating to the term of a lease and mobility requirements).
 (B)Section 8(o)(13)(C)(i) (42 U.S.C. 1437f(o)(13)(C)(i)) (relating to the public housing agency plan). (C)Section 8(r)(2) (42 U.S.C. 1437f(r)(2)) (relating to the responsibility of a public housing agency to administer portable assistance).
 (2)Alternative RequirementsThe Secretary shall provide additional authority for public housing agencies in a selected region to form a consortium that has a single housing assistance payment contract, or to enter into a partial consortium to operate all or portions of the Plan, including public housing agencies participating in the Moving To Work demonstration program established under section 204 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321–281).
 (3)Effective dateAny waiver or alternative requirements pursuant to this subsection shall not take effect before the date that is 10 days after the date on which the date on which the Secretary publishes a notice of the waiver or alternative requirement in the Federal Register.
 (g)ImplementationThe Secretary may implement the demonstration program under this section, including the terms, procedures, requirements, and conditions of the demonstration, by notice.
			(h)Evaluation
 (1)In generalNot later than 5 years after the implementation of the regional housing mobility programs by public housing agencies participating in the demonstration program under this section, the Secretary shall submit to Congress and publish in the Federal Register a report evaluating the effectiveness of the strategies pursued under the demonstration program, subject to the availability of funding to conduct the evaluation.
 (2)Dissemination of findingsThe Secretary shall— (A)through internet websites and other means, disseminate interim findings relating to the demonstration program under this section as they become available; and
 (B)if promising strategies are identified through the findings described in subparagraph (A), notify Congress of the amount of funds that would be required to expand the testing of these strategies in additional types of public housing agencies and housing markets.